Title: From Thomas Jefferson to Cornplanter and Others, 11 February 1803
From: Jefferson, Thomas
To: Cornplanter


          
            Brothers
            Washington Feb. 11. 1803.
          
          I have recieved your letter of January 18. and observe the dissatisfaction you express at the sale of lands made by your nation to the state of New York. it was the act of your nation, which the United States would not pretend to controul: they had no interest in it; yet they sent a commissioner to watch over your interests and to see that you understood the transaction, & gave free consent to it. the determination you express to sell no more of your lands is perfectly agreeable to me; as our wish is that you remain in a situation to support yourselves happily & plentifully. but, brothers, when you consider the diminution of the game on your lands, you must be sensible you cannot feed & clothe yourselves but by working your lands more, and manufacturing cloaths for yourselves. in this way the lands you hold will abundantly maintain you from generation to generation. your leaving off the use of spirituous liquors is a wise measure, and will leave you much more capable of taking care of yourselves & families. with respect to the lands on the Alleganey river which you wish to have given to the Handsome lake, I am not informed whether the right to them has been purchased from you by Pensylvania, in which case they belong to that state, and are not subject to our gift, or whether they still belong to your nation, in which case they can give them themselves to the Handsome lake as they please. I am very glad you are pleased with your new agent and hope he will continue to give you satisfaction. Accept brothers my best wishes for your health and happiness.
          
            Th: Jefferson
          
        